David Newbern, Judge, concurring. I disagree with the majority’s characterization of the testimony of Gage with respect to the properties and powers of hashish as being part of the res gestae. In Young v. State, 269 Ark. 12, 598 S.W. 2d 74 (1980); Dail v. State, 255 Ark. 836, 502 S.W. 2d 456 (1973); and Price v. State, 267 Ark. 527, 599 S.W. 2d 394 (Ark. App. 1980), aff'd, 268 Ark. 535, 597 S.W. 2d 598 (1980), cited by the majority, we and the supreme court dealt with the problem of evidence concerning “other offenses” received in connection with evidence of the offense charged. In those cases we and the supreme court were concerned with out-of-court statements made by witnesses. The statements referred to “other offenses” having some relationship to the offenses charged. In this case we are concerned with testimony of an officer on the witness stand not with respect to out-of-court statements of other offenses but testimony of the officer’s knowledge of the effect of hashish. That has nothing to do with res gestae, and the citations are thus inapposite. It also has nothing to do with the charge of selling marijuana. The appellant objected at the outset of this testimony on the basis of irrelevancy. The objection was sustained, albeit on the basis that the judge did not think the officer knew what the substance in question was. The court thus did not seem to be responding to the irrelevancy contention. The prosecutor immediately thereafter asked the following question: Q. Okay. Assume for the purposes of this question that the amount of the substance that was bought from the defendant, if it had been hash of that amount, how many people would have got high on that amount, in your opinion? From that point on the colloquy among the court, the prosecutor, and the appellant’s attorney dealt with the qualifications of Gage as an expert and presence of lack of a foundation for his expressing an opinion with respect to the effects of hashish. The appellant’s objection based on the irrelevancy of the officer’s testimony was not renewed, and thus the statement as to the effect of the hashish was admitted. This evidence was irrelevant, and it was highly prejudicial. The appellant was on trial for selling marijuana, not hashish. My only reason for this reluctant concurrence is the failure of the appellant to object or to renew his objection when the evidence was taken. My only reason for writing this concurring opinion is that I would not want it thought that this court found an officer’s opinion testimony of the prowess of hashish to be part of the res gestae. His opinion was certainly not part of “the transaction.’’